
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 3641
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize funding for the National Crime
		  Victim Law Institute to provide support for victims of crime under Crime
		  Victims Legal Assistance Programs as a part of the Victims of Crime Act of
		  1984.
	
	
		1.ReauthorizationSection 103(b) of the Justice for All Act of
			 2004 (Public Law 108–405; 118 Stat. 2264) is amended in paragraphs (1) through
			 (5) by striking 2006, 2007, 2008, and 2009 each place it appears
			 and inserting 2010, 2011, 2012, and 2013.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
